 MILLINGTON MFG. CORP.101APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of rights guaranteed to them bythe National Labor Relations Act:WE WILL NOT discharge any of our employees because they engage in activi-ties on behalf of International Union of District 50, United Mine Workers ofAmerica, or any other labor organization.WE WILL NOT remove from our bulletin boards notices concerning unionswhich have been posted by our employees.WE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage inunion activities, or not to join a union and not to engage in such activities.WE WILL offer Jim Weldon immediate and full reinstatement to his formerjob, or an equivalent one, and pay him backpay to cover the earnings whichhe lost because we discharged him.All of you are free to become or remain, or to refrain from becoming or remain-ing,members of a labor organization, except to the extent that such right shall beaffected by an agreement conforming to the provisions of Section 8(a)(3) of theNational Labor Relations Act.CHALLENGE COOK BROTHERS OF OHIO, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-If Jim Weldon should currently be serving in the Armed Forces of theUnited States we will notify him of his right to full reinstatement upon applicationafter discharge from the Armed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any material.If the employees have any questions concerning this notice or whether the Employeris complying with its provisions, they may communicate with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No.Main 1-4465.MillingtonMfg. Corp.andInternationalUnion, United Automo-bile, Aerospace and AgriculturalImplementWorkers of Amer-ica,AFL-CIO.Case No. 8-CA-3401. June 18, 1965DECISION AND ORDEROn December 8, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.'She also found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended they be dismissed.Thereafter, the Charging Party filedexceptions and a supporting brief.'No exceptions were filed to the 8 (a) (1) violations found by the Trial Examiner.153NLRB No. 10. 102DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in the case, including the Decision, the exceptions, and brief,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner except as noted hereafter.The Trial Examiner found and we agree that Respondent violatedSection 8(a) (1) of the Act by: announcing and putting into effectpaid holidays and promising other economic benefits to induce employ-ees to abandon or refrain from joining the Union; threatening repris-als should the employees select the Union as their bargaining repre-sentative; and coercively interrogating employees concerning theirunion sympathies and activities.The complaint also alleged that the Respondent acted discrimina-torily in demoting and discharging employee Larry Cole on Decem-ber 23, 1963, and January 13, 1964, respectively.The Respondent con-tends Cole's discharge was prompted by: (1) repeatedly refusing todo his work as instructed; (2 )horseplay resulting in damage to com-pany property and endangering another employee; (3) making falsestatements; and (4) attempting to intimidate a fellow employee tomake a false statement in his behalf.The Trial Examiner, whilenoting that there was a tendency to exaggerate Cole's shortcomingsand to enumerate all incidents which could possibly have justified adischarge, concluded that the motivating reason for his dischargewas Cole's denial that he had done things which Respondent's super-visor had seen him do, and his persistence when his group leader andsupervisors were out of sight in not following Respondent's estab-lishedwork procedures.2The Trial Examiner also was not con-vinced that Cole's selection for demotion (termed a transfer by theEmployer) was because of his union activities.We do not agree.The demotion and discharge of Cole cannot be evaluated as sepa-rate or isolated events nor can they be viewed apart from Respond-ent's other conduct. In reaching a conclusion opposite to that of theTrial Examiner, we note Respondent's union animus, as establishedby President Nickless' informing employee Fetters in an interviewand informing other employees at a meeting that he did not want as Respondent's operatingprocedure requiredColeto take a partoff thepress, close thepress to start a new cycle, trim the edges of the part with a knife, punch two holes in thepart, hang it through these holes on a rotating cooling rack, holding about 12 parts, andtake the coolest of the parts on the rack off and place it in a large carton.When hisgroup leader or supervisor was absent, Cole allegedly omitted theuse ofthe cooling rack. MILLINGTON MFG. CORP.103union in the plant and at the same time promising them benefits. Inaddition,Respondent demonstrated interest in the identity of theunion supporters as evidenced by Production Manager Hornsberger'sinquiries on several occasions of employee Dummitt as to who washeading the union movement.The record establishes that Respondent considered Cole an above-average employee whose work strangely became unsatisfactory afterhe became active on behalf of the Union. Since his initial employ-ment on September 7, 1962, he had received numerous pay raises andpromotions.On September 26, 1962, Foreman McLane commentedon a progress report with respect to Cole that "this man can run any-thing you put him on." Approximately a month later he was approvedfor a raise with the comment on a report that "he is one of the betterones." In April 1963 he was appointed as a group leader under Fore-man Armstrong. In October 1963, Cole received a raise and was toldthat Respondent thought his work was "real good." Around Thanks-giving, and shortly thereafter, he became active on behalf of theUnion, passed out union authorization cards, and successfully signedup 10 employees on the second shift. Respondent knew of his activi-ties, as the Trial Examiner specifically credited the testimony of Colethat, during December, Foreman McLane came to him and said,"Stan Fetters is passing the cards out on first [shift] and you onsecond.Who is doing it on third?" Shortly thereafter, on Decem-ber 23, 1963, several months after receiving a raise for "real good"work, and at the height of union organizational activities, Cole wasdemoted from group leader to operating a moulding press despite thefact that Armstrong, his shift foreman, assured Cole that he wantedhim to work for him as a group leader and that he had found noth-ing wrong with his work. No persuasive legitimate reason has beenassigned for the demotion .-3 In light of all these factors, we con-clude that Cole's demotion was discriminatorily motivated.With reference to Cole's discharge on January 13, 1964, we notethat on January 6, 2 days before the scheduled representation elec-tion, President Nickless addressed the second-shift employees aboutthe Union and, during the meeting, Cole spoke out in favor of theUnion.On January 8, the evening of the election day, Cole's worksuddenly became the object of lengthy observation and surveillanceby Foreman Sweigard and Production Manager Hornsberger whotestified that Cole was bypassing the cooling rack after extractingthe production item and packing it directly into boxes.Cole wasinstructed that he must use the cooling rack.On the night of Janu-' In view of the fact that his shift foreman found nothing wrong with Cole's work, wereject Respondent's explanation that Cole was lax on the job and the quality of his workwas poor, or that his demotion to press operator was prompted by nondiscriminatoryconsiderations. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 10, Chief Engineer Houdek concealed himself behind some car-tons and observed Cole's work for half an hour.He later reportedthat Cole omitted the use of the cooling rack whenever his super-visor was absent from the area.The Respondent decided to discharge Cole and did so on January 13at which time he was also given a warning slip for his conduct onJanuary 8.Respondent discharged Cole despite advice of counselthat, under the circumstances, a discharge appeared too harsh.We disagree with the Trial Examiner's conclusion that Respond-ent discharged Cole for not using the cooling rack. In view of Cole'sgood employment record, his demotion in the circumstances previ-ously noted, his announced support for the Union on January 6, andthe unusually close surveillance of Cole's work habits beginning theevening of the day of an election won by the Union by one vote, weconclude that Respondent was intent upon building up a case war-ranting Cole's discharge.Even when initially advised by counselthat discharge appeared too harsh, Respondent persisted in discharg-ing him.Whether or not a discharge is warranted for such conductis normally a management judgment, but in the circumstances hereinit is an additional factor for concluding that Respondent seized uponcertain matters as a pretext for its action.We conclude that Respond-ent's discharge of Cole was discriminatorily motivated.Having found that Respondent has engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having also found that the Respondent unlawfully demotedLarry Cole on December 23, 1963, and unlawfully discharged himon January 13, 1964, and thereby violated Section 8(a) (3) and (1)of the Act, we shall order the Respondent to remedy this unlawfulconduct.We shall require the Respondent to offer to reinstate LarryCole to his former position as a group leader and make him whole forany loss of earnings he may have suffered as a result of the discrimi-nation against him, by a payment to him of a sum of money equal tothe amount he would have earned from the date of his discriminatorydischarge to the date of offer of reinstatement, less net earnings dur-ing said periods, to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB289, and shall include interest at a rate of 6 percent per annum, to becomputed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.We shall order that the Respondent preserve and,upon request, make available to the Board or its agents, for exami-nation and copying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due. MILLINGTON MFG. CORP.105CONCLUSIONS OFLAW1.The Respondent, Millington Mfg. Corp., is an employer withinthe meaning of Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.3.By announcing and putting into effect paid holidays and prom-ising other economic benefits to induce employees to abandon or refrainfrom joining the Union; by threatening reprisals should the employ-ees select the Union as their bargaining representative; by coercivelyinterrogating its employees concerning their union sympathies, mem-bership, and activities; and by intentionally creating the impressionthat it was keeping union meetings under surveillance, Respondenthas interfered with, restrained, and coerced its employees in the exer-cise of their rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (1) of the Act.4.By unlawfully demoting and unlawfully discharging Larry Coleon December 23, 1963, and January 13, 1964, respectively, the Respond-ent engaged in unfair labor practices within the meaning of Section8(a) (1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Millington Mfg. Corp., UpperSandusky, Ohio, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, asso modified :1.Delete paragraph 1(b) of the Trial Examiner's RecommendedOrder and add the following as paragraph 1(b) :"(b)Discharging, demoting, transferring, or threatening employ-ees with loss of work or job, or otherwise discriminating against itsemployees for having engaged in concerted activities for the purposeof collective bargaining or other mutual aid or protection."2.Delete paragraph 1(e) of the Trial Examiner's RecommendedOrder and add the following as paragraph 1(e) :"(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed under Section 7of the Act." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Add the following as paragraphs 2(a) 2(b), and 2(c) tothe Trial Examiner's Recommended Order, the present paragraphs2(a) and 2(b) and those subsequent thereto being consecutivelyrelettered :"(a)Offer Larry Cole immediate and full reinstatement to a posi-tion equivalent to the position of group leader without prejudice tohis seniority or other rights and privileges previously enjoyed by him,and make him whole for any loss of pay he may have suffered byreason of the discrimination against him by payment to him of a suinof money equal to that which he would have earned as a group leaderfrom the time of his discharge,4 to the date of the offer of reinstate-ment, less his net earnings during such period in accordance with theWoolworthandIsis Plumbing cC Heatingcases." 5"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.""(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order."4.Delete the second indented paragraph of the Appendix attachedto the Trial Examiner's Decision and add the following newparagraph :WE WILL NOT discharge, demote, or transfer our employees, norwill we threaten our employees with loss of work or jobs or other-wise discriminate against our employees for engaging in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.5.Add the following new paragraph after the fifth indented para-graph of the Appendix attached to the Trial Examiner's Decision :WE WILL make Larry Cole whole for any loss of earnings suf-fered by him as a result of the discrimination practiced againsthim.6.Add the following immediately below the signature line at thebottom of the Appendix attached to the Trial Examiner's Decision:NoTE.-We will notify the above-named empoyee if presentlyserving in the Armed Forces of the United States of his right to4The record reveals that even though Cole was demoted on December 23, 1963, he didnot receive a reduction in pay prior to his discharge on January 13, 1964.5 Supra. MILLINGTON MFG. CORP.107full reinstatement upon application in accordancewith the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948,as amended,afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filed on January 28, 1964, andan amendedcharge filed on March 13,1964,by InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers ofAmerica, AFL-CIO,herein calledtheUnion,a complaintwas issued on March 13,1964, alleging that Respondent,MillingtonMfg. Corp.,had engaged in conduct in violation of Section 8(a)(1) and(3) of the NationalLabor Relations Act, as amended.Respondent filed an answerdenying that it hadengaged in any of the unfair labor practicesalleged.A hearingwas held beforeTrial Examiner Fannie M. Boylson April 13 and 14, 1964, at Upper Sandusky,Ohio.The parties waived oral argument at the conclusionof thehearing, but theRespondent and General Counsel thereafter filed briefswhich havebeen carefullyconsidered.Upon theentire record inthiscase, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, and I find that Respondentis an Ohio corporation,having its principal office and place of business in UpperSandusky,Ohio, where it is engaged in the manufacture of thermoplastic parts. Inthe course and conduct of its business it annually ships products valued in excessof $50,000 directly to points outside the State of Ohio.Respondent concedes andI find that it is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.I further find that it will effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDItwas stipulated at the hearing and I find that InternationalUnion, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the ActIII.THE UNFAIR LABOR PRACTICESALLEGEDA. Backgroundand issuesIn lateNovember or earlyDecember 1963,theUnionbegan an organizationaldrive atRespondent'splant.Respondent'spresident,W Harmon Nickless, wasaware of theUnion's efforts from the beginning for, as he testified, just before theorganizational campaign began he saw two strange men in a car outside the plantlooking itover; he tookdown the car licensenumber, had it checked,and ascer-tainedthatitbelonged to a Mr.Bowman, who,he knew, wasa union representative.At thenext regular morning meeting of his supervisors,Nicklesstold them whathe had learned and asked the supervisors to go out into the plant and ascertainwhether anyunion activities were in progress.Some of the supervisors reportedback to him on what theysaw or learned.Following the organizational campaign,a representation election was held on January8, 1964.The Union won by one voteand was certified as bargaining representativeon February 18, 1964.The complaintalleges that during the preelection period Respondent promised itsemployees paid holidays and other economic benefits if they refrained from becom-ing or remaining members of the Union,interrogated employees concerning theirunion membership,activities,or sympathies,threatened employees with reprisalsbecause of such membership,activities,or sympathies,and created the impressionamong the employees that union meetings were beingkeptunder surveillance-allin violation of Section 8(a)(1) oftheAct.The complaint also alleges that onDecember23, 1963,Respondent discriminatorily demoted employeeLarry Lee Colefrom group leader to press operator and thereafter,on or aboutJanuary 10, 1964,discriminatorily discharged him in violation of Section 8(a) (3) and(I) of the Act.The issuepresented is whether a preponderance of the evidence supports theseallegations. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The alleged interference,restraint,and coercion1.President Nickless' interview with employee FettersAccording to the testimony of Stanley C. Fetters,he was told by Production Man-ager Honsberger on or about December 2, the Monday following Thanksgiving, togo to the office of Respondent'spresident, Nickless.When Fetters reported there,Nickless stated that Honsberger had informed him that the employees were gettinga union in the shop and that Fetters was getting them to sign union cards.Fettersreplied that he had signed a card but that he was not getting any cards signed "inthe shop."Nickless stated that he had heard that Fetters was doing so and that hewas the "main one."During the interview Nickless told Fetters that he did notwant a union in the plant.He also stated that the Company was working on a planto promote Fetters by offering him a maintenance job or a group leader's job. Fet-ters replied that he did not want either of those jobs.1Nickless then stated thatthe Company would work on a plan to give Fetters a 20-cent-an-hour raise and lethim remain on his job as press operator.Nickless gave the following account of the interview:Fetters voluntarily cameto see him and told him there was union activity going on in the plant and thatcards were being passed outNickless expressed amazement that Fetters should betelling him that because,as he explained to Fetters,"Everybody says that you arethe guy that is passing out the cards."Fetters replied that he did not know whereanybody got that idea.The remainder of the conversation on that occasion had todo with a pony which Fetters was buying and the fact that Fetters had been shotduring the war.Nickless conceded that Production Manager Honsberger,as well asothers, had told him prior to this interview with Fetters that Fetters had been "push-ing union cards."A careful analysis of the testimony, considered in the light of the whole record,convincesme that Fetters' account of his interview with Nickless,insofar as itrelates to union activities and Fetters'job, is substantially correct and I credit. Priorto the interview Fetters had openly been distributing union cards and, according toProduction Manager Honsberger,was one of the two employees giving him the mosttrouble as union partisans-"always popping questions"at him-and Honsbergerhad reported these activities to Nickless.In these circumstances it does not seemlogical that Fetters would,as Nickless testified,voluntarily seek out Nickless for thepurpose of informing him of union activities going on in the plant while trying tohide from Nickless his own participation in those activities.2.Nickless' speech to the plant employees and his grantof paid holiday benefitsAlso during the first week in December Nickless called meetings of the plantemployees.He informed them that he knew of the organizational campaign thenin progress.He stated that he did not want a union in the plant and suggested thatif the employees had any problems they could come to him and talk about them.He said that he "had been checking around" to ascertain what complaints theemployees had and learned that the molders were unhappy because they were work-ing only 71/a instead of 8 hours a day and that some employees were unhappy aboutnot getting paid holidays.He informed the employees that he could not then doanything about the 71/2-hour-day complaint but that he had devised a plan for giv-ing the employees paid holidays based upon their length of service.Under thisplan, employees would receive one paid holiday after working 2 years and oneadditional paid holiday for each year of service thereafter, until they had receivedamaximum of five paid holidays.Nickless announced that Thanksgiving, whichhad just occurred during the preceding week,would be the first paid holiday.There-after,those employees who were eligible received pay for the preceding Thursdayin their paycheck.21Fetters had once before tried group leader work, did not like it, and,at his request,was transferred back to operating a press2 The above findings are based on the composite,mutually corroborative,and creditedtestimony of employees Mervin W. Kennedy,Mary Orwick,Arthur Pratt,Stanley C.Fetters,and Larry Cole.Nickless,whose recollection on this matter impressed me as lessaccurate than that of these other witnesses,testified to the effect that the meeting atwhich the 71/2-hour day and paid holidays were discussed occurred before Thanksgivingand that the Union was not mentioned during the meeting. MILLINGTON MFG. CORP.1093. Interrogation, threats, and promises attributed toProduction Manager HonsbergerThe record is replete with evidence that Production Manager Honsberger in vari-ous ways interfered with, restrained, and coerced employees in their organizationalrights during the preelection period.Thus, employee Dummitt credibly testifiedthat during the first week in December Honsberger asked him if he was a unionman, and when Dummitt replied that he had not decided, Honsberger said thatthere was no reason why a union should be paid for doing what the employeescould do for themselves.He suggested that if Dummitt would get three or fourof his "buddies" to accompany him, Honsberger would take them to Nickless' officeand get them a raise.Honsberger asked Dummitt several times during the con-versation who was heading the movement to get the Union into the plant and, inresponse to Dummitt's refusal to reveal this information, stated that he would findout before long anyway.Honsberger had earlier inquired of employees Mervin W.Kennedy and Darrell Cole (a brother of Larry Cole) as to their unionsentiments,and later, in late December or early January, asked employee Pratt why he wanteda union in the shop.Also in December, according to the credited testimony of employee Mary Orwick,Honsberger came to her press and told her that if the Union came in, some of theemployees might lose their jobs and that the workweek might be reduced to 3 or 4days a week, explaining that Respondent being the sole producer of certain prod-ucts, it would lose orders for those products because it would be subject to strikes.He told Orwick that if she was dissatisfied with her wages or had any complaints,she should come to him and if he could not personally help her, he would take herto the office.He warned her to think it over very carefully before she voted.According to the credited testimony of Darrell Cole, Honsberger told him shortlybefore the election that if Respondent became organized, the workweek would prob-ably be cut to 3 days a week because Respondent's customers would not be able torely upon Respondent to fill their orders.Honsberger's version of this incident wasto the effect that he told Cole he was afraid that if a strike occurred, Respondentwould lose some of the orders on products of which Respondent was the sole pro-ducer.He also denied the statements attributed to him by Orwick.Orwick, how-ever, particularly impressed me as a reliable witness.Cole's version of Honsberger'sstatement to him was very similar to the statement which Honsberger made toOrwick and I find it to be more accurate than the version related by Honsberger.Employee Tilden Thornsberry, a group leader, credibly testified, and I find, thatHonsberger came to him and, after asking Thornsberry what he thought of theUnion, told Thornsberry that Respondent's predecessor had gone out of businessabout 2 years after the Union organized its plant.He asked Thornsberry whetherhe had signeda unioncard but Thornsberry indicated that he did not want to dis-cuss the matter with Honsberger.About a week later, after Thornsberry hadreceiveda warningslip for permitting a box containing defective parts to leave hisdepartment, Honsberger told him that if the Union was brought in, an employeewould be fired after receiving a third warning slip.On the day after the election,Thornsberry received another warning slip for failing to stack boxes straight.Uponthis occasionHonsberger told him that before the Union came in, the employees"didn't know how easy they had it there," but that since the Union was in the plant,Respondent "was going to start going by the company rules." 34.Unlawful conduct attributed to other management representativesAccording to the undenied and credited testimony of employee Cox, Plant Engi-neer Ladd Houdek asked him in December whether anyone had approached himaboutsigning a unioncard.Houdek's interrogation of Cox appears to have beenpursuant to instructions from Respondent's president, Nickless, that the supervisorsgo out intothe plant and ascertain whether any union activities were in progress.There is also testimony of Cox and of another employee, Orwick, that ForemanEdward McLane upon separate occasions interrogated them and made statementsto them seeking to give the impression that Respondent was keeping the unionmeetings under surveillance.Thus, Cox testified that during the first or second8Honsberger denied in general terms all allegations of the complaint relating to un-lawful conduct charged to him, and in his affidavit given to a Board agent also deniedthose allegations,except as otherwise indicated above, but I do not find these broad andgeneral denials as convincing as the detailed testimony above set forth and credited. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDweek in December on the day after Cox had attended a Sunday union meeting about8 or 10 miles from town, McLane approached him and asked where he had beenon the previous dayCox asked why McLane was inquiring and McLane replied,"Well, I know where you were. I seen you come out of the union hall at Forest asI went pass there." Similarly, employee Orwick testified that in December on themorning after she had attended the secondunion meeting,McLane asked her "howthe meeting went" and she inquired how he knew she was there.He replied, "Well,your husband got kind of cold sitting in the car waiting for you."Mrs Orwick'shusband had in fact taken her to themeeting.McLane conceded that he had interrogated and talked to Mary Orwick as shetestified, but stated that he was only joking with her, that he did not see her husbandas he told her he had, that he did not know her husband, and that he had neverbeen near the union meetings.Orwick testified, however, that she had not beenjoking with McLane and that so far as she knew he was not joking.McLane alsoconceded that he had interrogated and talked to Cox substantially as related byCox, but stated that he did so only to make conversation, that he had not in factseen Cox at the union meeting, as he later explained to Cox, and was even outsidethe State on that occasion.He testified that on the day following this conver-sation,Cox came to him and asked whether anyone had told him to make thestatements to Cox wtuch McLane had made on the preceding dayWhen McLanereplied in the negative, Cox then wanted to know whether the Company was check-ing on him. The record does not show how McLane replied to the latter inquiry.McLane further testified that he regularly rode to and from work with employeesKennedy and Adams and that he had been learning from their conversations aboutthe Union's progress since before Thanksgiving.McLane appeared to be a frank witness and I am satisfied that he testified truth-fully when he said that he had not in fact kept any unionmeetingsunder surveil-lance.Moreover, it may be true, as he testified, that he meant onlyto jest or tomake conversation with Orwick and Cox when indicating to them that he knewthey attendedunion meetings.Ihave no doubt that McLane approached theseemployeesin a good-natured manner and for that reason, as well as because of thefact that he had not in fact spied on any unionmeetings,he may have felt warrantedin characterizinghis actionsas in jest.However, these employees could reasonablyinterpret, and clearly did interpret, these remarksas indicationsthat Respondent waskeeping theirunionactivities under surveillance.There is testimony by Larry Cole that during December, McLane came to himand said, "Stan Fetters is passing the cards out on first [shift], and you onsecond.Who is doing it on third?" Cole replied that he did not know-althoughhe in factknew it was Bachwell.McLane thereupon stated, "Well,it isBachwell" and Coleresponded, "I don't know."McLane deniedin general termsthe allegations of thecomplaint that he had interrogated employees "concerning theirunionmembership,activities and sympathies," except for his interrogation of Orwick and Cox as aboveset forth.He was not asked about his alleged interrogation of Larry Cole as to,who was passing out cards and did not specifically deny Cole's testimony.AlthoughLarry Cole,aswillhereinafter be shown, was in some respects not a convincingwitness, his testimony in the respects noted above did sound convincing, and I credit it-5.Conclusions regarding the alleged interference, restraint, and coercionPresident Nickless manifestly set the pattern for management's opposition to theUnion when, upon discovering that the Union was interested in organizing Respond-ent's plant, he informed his supervisory staff of this fact and asked the supervisorsto ascertain whether union activities were in progress.He then called meetings ofthe employees, informed them of his opposition to the Union, suggested that theycome to him if they had any problems, and announced and put into effect a paidholiday schedule, retroactive to the Thanksgiving which had occurred during thepreceding week.The paid holidays announced and awarded in this manner clearlyconstituted unlawful inducements to the employees to withdraw from or refrain fromjoining theUnion.Likewise unlawful was Nickless' veiled attempt to induceemployee Fetters to cease his leadership in the union movement by promising totry to get him a promotion or raise in pay-after letting Fetters know that Respond-ent opposed the Union and knew of Fetters' leading role in the union movement.N.L.R.B. v. Exchange Parts Co.,375 U.S. 405.ProductionManager Honsberger not only emulated Nickless' example by inter-rogatingemployeesconcerning their union sentiments and promisingto try to get MILLINGTON MFG. CORP.111raises orotherbenefits foremployees during the preelection period, but also soughtto coerce oneemployee intodroppinghis interestin the Union by threatening thatRespondent would make it harder on employees by strictly enforcing its plant rules,contrary to past practice, if the Union won the election. In the context of Respond-ent's expressed opposition to the Union and its unlawful conduct outlined above, theinterrogation of employees by Honsberger as well as by Plant Engineer Houdek andForeman McLane was coercive and constituted interference, restraint, and coercionof employees in the exercise of their organizational rights within the meaning ofSection 8(a) (1) of the Act. Similarly unlawful were Foreman McLane's statementsto employees Orwick and Cox designed to give them the impression that he waskeeping the Union's meetings under surveillance.Staub Cleaneis, Inc.,148 NLRB278; Georgia-Pacific Corporation,132 NLRB 612.There remains for consideration the warnings by Honsberger to employees Orwickand Darrell Cole that the advent of the Union might cause a loss of some employ-ees' jobs or a reduction in the workweek because Respondent would be subject tostrikes and some customers for whom Respondent was the sole producer wouldcancel their orders.Honsberger was thus threatening that the mere fact thatRespondent, if unionized, would be subject to strikes was in itself sufficient to causecertain of Respondent's customers to cancel their orders and he stated that theywould do so.Honsberger named no such customers and Respondent produced noevidence that any of its customers had in fact thus threatened to withdraw theirbusiness in the event Respondent's plant became unionized. I am convinced thatnone haddone so. In a similar situation,itwas held inInternational Union ofElectrical,Radio and Machine Workers, AFL-CIO (NECO Electrical ProductsCorp.) v. N.L.R.B.,289 F. 2d 757 (C.A.D.C.), cited with approval by the Board inThe William J. BurnsInternationalDetective Agency, Inc.,148 NLRB 1267, thatsuchpredictions constitutedunlawful threats not protected under Section 8(c) ofthe Act.The court there stated,in languageequally appropriate here (289 F. 2dat 763) :No evidence was adduced at the hearing to support the assertion or to showany basis for the supervisor's belief in its truth.Nor does it appear that thebasiswas so widely known that the employee may fairly be presumed eitherto have known it or to have been able to discover it In these circumstances,we think the statement in question is not protected by Section 8(c). It seemsclear that Congress did not intend to protect an unqualified assertion of suchimportance unless the utterer can show that he had some reasonable basis foritSee remarks of Senator Ellender, 93 Cong. Rec 4137, 80th Cong , 1st less.(1947), 2 Legislative History 1066.Union Carbide Corp. v. N.L R.B.,310 F. 2d 844 (C.A. 6), is distinguishable, forthere the Trial Examiner found and the court agreed that the employer's statementscorrectly and accurately reported the gist of what one customer had stated. It isconcluded that Honsberger's statements, insofar as they constituted threats thatsome of Respondent's customers would withdraw their orders if Respondent becameunionized, constituted unlawful coercion and were a violation of Section 8(a)(1) ofthe Act.C. The transfer and discharge of Larry ColeLarry Cole was hired by Respondent as a press operator on September 7, 1962.His foreman, Edward C. McLane, on September 26, 1962, made out a progressreport on Cole, rating his overall work as above average and commenting on thereport- "This man can run anything you put him on." At that time he was approvedfor a 10-cent raise in pay.On Octobei 26, 1962, McLane made out another prog-ress report,againrating Cole as above average and commenting- "This man shouldjump on up to $1.65 as he is one of the better ones."At that time Cole wasapproved for a 20-cent raise.In April 1963, Cole was promoted to the position of group leader and worked onthe second shift under Foreman Gene Armstrong most of the time but for about 2months worked on the day shift under Foreman Carl Woods.At the time of hisdischarge in January, however, he was working under Foreman Donald Sweigard.4In the latter part of July 1963, Cole receiveda raise inpay which brought his rateup to $185 an hour. In September he received two written reprimands from histhen foreman, Gene Armstrong, but despite that received a 5-cent increase in pay4Group leaders normally rotated shifts about every 2 months 112DECISIONSOF NATIONALLABOR RELATIONS BOARDin October, with the explanation from Production Manager Honsberger that Respond-ent thought his work was "real good." 5Cole was one of the Union's most active supporters.He attended the unionmeetings and even before Thanksgiving had started passing out cards to other employ-ees.He signed up 10 of the operators on the second shift. The signatures wereobtained in the plant.6 In view of Respondent's already demonstrated interest inthe identity of the union supporters, I am satisfied that Respondent knew Cole wasprominent in the union movement.On December 23, 1963, Cole was transferred from his position as group leaderback to operating a molding press. It is the contention of the General Counsel thatthis transfer was a demotion caused by Cole's activities on behalf of the Union.Respondent denies that the transfer was a demotion. It contends that the transferwas a demotion. It contends that the transfer was only temporary in nature and inaccordance with Respondent's normal procedures.Cole's version of his transfer is as follows:On Monday, December 23, he wassummoned to Production Manager Honsberger's office and told that he was beingput back on work as a press operator. Cole asked what he had done wrong andHonsberger replied, "Well, I can't tell you every little thing you did wrong "Colethen asked whether he would be cut in pay and Honsberger replied, "Yes, probablydown to $1.80 an hour, but I have to check with the office first." Cole thereuponasked for permission to see Vice President Smith, who was in charge of personnel.At a meeting with Smith on the same day, Cole asked him why he, Cole, was beingput back on a press and Smith replied, "We are going to break in three new groupleaders."Cole asked the names of those three and Smith replied that they wereDunlap, Lawrence, and Bewer.Cole remarked that none of those three workedon his shift and asked Smith what he had done wrong. Smith replied, "Well, wedon't tell every little thing you do wrong."He added that he had heard Colethought he was being put back on the press because of his union activities and toldCole that was not the reason. Smith promised to check Cole's work that week andcall Cole back on Friday, but he did not call Cole back as he had promised. On thesame day that he talked to Honsberger and Smith, Cole also talked to his shift fore-man, Gene Armstrong.Armstrong told Cole that he did not know that Cole wasgoing to be put back on the press. In response to a question by Cole as to whetherArmstrong wanted Cole to work for him as a group leader, Armstrong assured himthat he did and that he had found nothing wrong with Cole's work.Armstrongthen told Cole about a conversation he had with Honsberger in which the latterstated the reason Cole was being transferred was that "the big boss wanted it thatway."Armstrong also told Cole that Smith had explained that Cole was being putback on the press because he needed more practice in operating a press. Except forone day, January 6, when he again worked as a group leader, Cole continued tooperate a press until his discharge on January 13, 1964.Honsberger's version of the transfer is as follows:During the week before Christ-mas, Honsberger reviewed Cole's work record with Vice President Smith.Hons-berger told Smith that Cole "was very lax on his job, and quality was very lax" andrecommended that another group leader be tried out in Cole's place. Smith agreedwith this recommendation and another employee, Kenneth Edler, who was alreadya group leader, was put on Cole's work.At that time there was one extra groupleader on the second shift where Cole worked.Honsberger had to decide whichone was to be transferred back to work on the press and he selected Cole as therA group leader, in addition to working as a relief operator for about 3 out of his 8 hoursof work, is responsible for filling the hoppers and for making cartons for, observing, andinstructing three operators working under him.As President Nickless and Vice PresidentSmith conceded, the group leader may receive a reprimand for defective work producedby one of his operators even though it is not known whether be was in a position to detectthe faulty work.Vice President Smith testified that he does not consider the two rep-rimands given Cole any more serious than those given other group leaders at the time.Cole testified that the reprimands be received in September were because of faulty workof his operators,not for his own work.Respondent has not'disputed his testimony andI accept Cole's testimony in this regard as accurate.9The above findings are based upon the credited testimony of Cole and employee SamBunion. MILLINGTON MFG. CORP.113one at the bottom of his list.7When Cole asked Honsberger what he had donewrong, Honsberger replied that Cole was lax in his work and in his quality control.Cole did not give Honsberger an opportunity to explain further.Smith gave the following version of the transfer: Prior to December 23, in aconference with Honsberger, they decided, in accordance with "common practice in[Respondent's] business, to take a group leader and make him a molder from day today or week to week," and in following this common practice, they selected Colefor transfer.Smith granted Cole an interview at the latter's request on December 23.He explained to Cole that he was being put back on work as a molder onlytemporarily, that he would work the same hours as before and that his wage wasnot being cut.He promised Cole that he would check with Cole's foreman andother personnel about Cole's work and ascertain whether he should be put back asa group leader.He told Cole, "It looks like I have to do some more investigating,and give me a little time to talk to some of the other people and in the meantimego ahead and do your job as instructed." Smith thereafter did make an investiga-tion and received, through Honsberger, a report from Third-Shift Foreman Sweigardand another from First-Shift Foreman McLane on forms, dated December 25 and26, respectively, normally used for making progress reports on new employees.Sweigard rated Cole overall as an "average" employee and commented on the report,"He does not miss work but if there is any overtime, he thinks he should have it."McLane did not purport to rate Cole, explaining on the report: "This man has onlyworked for me once or twice on the floor as a group leader, I never had no troublewith him taking orders but like I say I never had him long enough to tell as he hasalways been with Armstrong."No report from Second-Shift Foreman Armstrong, under whom Cole had workedmost of the time as group leader, or from First-Shift Foreman Carl Woods, underwhom Cole had worked for about 2 months, were introduced in evidence; nor dideither of those foremen testify at the hearing. It is a reasonable inference, and Ifind, that if reports from those foremen had been introduced or if they had testified,their testimony would not have supported Honsberger's testimony that Cole's workas a group leader was lax. I credit Cole's testimony that his then foreman, Arm-strong, told him he found nothing wrong with Cole's work and would like to haveCole continue working under him as a group leader.Moreover, I have no reasonto believe that Armstrong was not speaking truthfully to Cole.Upon all the evidence I am convinced, and find, that Honsberger and Smith hadoriginally intended to demote Cole from his position as a group leader back to thejob as molding press operator.This is evident not only from Cole's version of whatHonsbergcr and Smith said to him, which I find to be generally accurate, but alsofrom Smith's testimony that he promised Cole to check his work record to ascer-tainwhether he should be put back on his job as group leader. I am convincedalso that it was only as a result of Cole's challenge of this action, his demand thathe be informed of what was wrong with his work, Respondent's inability to findsupport from Cole's immediate supervisors for such demotion, and its realizationthat it might encounter legal difficulties in the nature of charges of discriminationagainst Cole for union reasons if it demoted Cole, that Respondent decided to treatthe personnel action regarding Cole as a mere temporary transfer rather than ademotion.8Nevertheless, in view of Honsberger's explanation that at the time of Cole's trans-fer, he had an extra group leader on the second shift and that it was necessary totransfer one of the group leaders back to operating a press, the fact that the persontransferred and tried out as group leader in Cole's place was already a group leader,and the lack of any evidence that Cole was superior to any of the other group leaderswho continued to work as group leaders, I am not convinced that Cole was selectedfor transfer because of his union activities.On January 6, 1964, 2 days before the scheduled representation election, Presi-dent Nickless addressed the second-shift employees, and during the meeting Cole7 President Nickless explained that Respondent maintains a ratio of one group leader tothree operators and that a group leader is sometimes temporarily transferred back tooperating a press either when there is a layoff of operators or when it needs to train ortry out operators as group leaders in anticipation of an increase in the number of molders.8 Soon thereafter, as hereinafter shown, Respondent concededly consulted counsel in con-nection with deciding whether to discharge Cole.796-027-66-vol. 153-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke out in favor of the Union.Following the meeting,Cole had a long talk withNickless and with one of the Respondent's vice presidents, Howard Schnepp, aboutunions.During this interview,Cole's attempt to get a college education also cameup for discussion.NormallyRespondent requires its group leaders to rotate shiftsabout every 2 months and it was then time for Cole to be transferred back to theday shift.When Nickless and Schnepp realized, however, that Cole's transfer backto the day shift would interfere with his college education, they agreed to permit himto remain on the second shift.The entire conversation appeared to have been anamiable one.The election took place on January 8. That night and on the night of January 10,there occurred the incidents precipitating Cole's discharge on January 13.Theseincidents concerned the manner in which Cole was operating his press which wasproducing No. 38 shroud plastic parts.The press operated on a 30-second cycle foreach part.Normal procedure was for the operator to take part off the press, closethe press to start a new cycle, trim the edges of the part with a knife, punch twoholes in the part, hang it through those holes on a rotating cooling rack which holdsabout 12 parts, and take the coolest of the parts on the rack off and place it in alarge carton.By this time the press is about ready to open again and the work cycleis repeated.Cole's testimony was to the effect that on the night of January 8, Production Man-ager Honsberger walked over to Cole and asked why he was not using the coolingrack.Cole did not reply.Honsberger walked out the door, then returned andasked, "Now, why aren't you?"Again Cole did not answer.Honsberger there-upon said, "Now I want you to start using it" and left the building.Cole testifiedthat he had not in fact been using the cooling fixture that night because he founditempty and leaning against the press when he reported for work and that heassumed from this fact that the press operator on the shift preceding his had notbeen using it and that its use was not considered necessary.9He stated, however,that after being told by Honsberger to start using the rack, he did so.Cole further testified that on the night of January 10, his then foreman, DonaldSweigard, and Chief Engineer Houdek came to his machine; that after standingthere for a few seconds, Sweigard asked Cole for an explanation as to why a box 8or 10 feet away had some holes in it; and that Cole replied that he did not know.Sweigard then asked if Cole was using the cooling rack.Cole replied in the affirma-tive.Thereupon, at Houdek's request, Sweigard turned off the press. Sweigard toldCole that he was sending him home for throwing his knife into the nearby box,for letting the press stand open, and for not using the cooling rack. Sweigard toldCole to return to the plant the next morning which was a Saturday.Cole repliedthat he could not come on Saturday but would return on Monday. As Cole left theplant, he asked employee Sheets who worked nearby whether he had seen Colethrow a knife and Sheets replied that he had not.When Cole returned to theplant on Monday, January 13, he was discharged.The account by Respondent's representatives of the events leading to Cole's dis-charge are substantially different.According to Foreman Sweigard, on the nightof January 8 while working on a press at the opposite end of the building from Cole,he saw Cole bypass the cooling rack and place a part directly in the carton withoutfirst permitting it to cool.Sweigard report what he saw to Production ManagerHonsberger and both of them stood in a doorway for a few minutes observing Coleas he continued to place parts in a carton without first placing them on the coolingfixture.When Sweigard and Honsberger came through the doorway and were in aposition where Cole could see them, however, Cole then started using the coolingfixture.Sweigard and Honsberger said nothing to Cole at that time and proceededto the other end of the building to work on the press with which Sweigard had beenhaving trouble.While at that location they again observed that Cole was failingto use the rack.As they approached him, however, he again started using it.When they reached Cole's machine, Honsberger asked him if he had been usingthe rack and Cole said that he had.Honsberger and Sweigard told him that theyseen him fail to use it.Cole insisted that he had been using it.Honsberger thentoldCole that he must use it.As Honsberger and Sweigard left, Honsbergerinstructed Sweigard to write up a warning slip for Cole and Sweigard did so, leav-ing the slip on Honsberger's desk that night.'°O Jerry Austin, the operator on the preceding shift, testified that he had been using therack but had cleared it of all its parts at the end of his shift-a procedure not normallyfollowed-in order to completely fill the carton in which he had been placing the parts.10Cole testified that S seigard was not even present when Honsberger talked to himthat night 14TILLINGTON MFG. CORP.115Sweigard's account of the above events was corroborated in substantial part by thetestimony of Honsberger.I find the accounts of Honsberger and Sweigard morecredible than that of Cole.Cole's story does not have the ring of truth.It does notseem likely that Cole would have remained silent and said nothing,as he testified,when being questioned by Honsberger.Nor does it appear convincing that, asCole testified,he failed to use the cooling rack on the occasion in question becausehe found it empty and believed the day operator had not been using it for, as helater conceded, he had operated that particular type of press before and had neverused the cooling rack while operating it.On January 9 at the regular morning supervisors'meeting, Honsberger reportedthe incident involving Cole."He appeared particularly concerned about the factthat Cole had lied about having failed to use Respondent's prescribed proceduresand suggested that Cole be discharged.President Nickless, however, told the group,"You know about everything that is going on right now, with just an election yester-day and everything else, we'd better do something else in the way of a reprimand,so let's settle down and relax a bit and wait a day or two and figure out what weare going to do."He stated that he would "get a little counseling" on how severea reprimand should be given and that the supervisors should decide later on whatshould be done.The others present agreed that it would be better to defer a deci-sion.The matter was again discussed at the supervisors' meeting on the morningof January 10, and some of those present then expressed the view that Cole shouldbe discharged.Nickless insisted, however, that in view of the fact that feelings wererunninghigh because of theelection,which the Union had won, he wanted to con-sult counsel.He did consult his counsel of record in this case who advised againstdischarge as being too severe.He later also consulted an out-of-town labor expert.12One of those who attended the supervisors' meetings was Chief Engineer Houdek.He testified that thereafter, on the night of January 10, while he was temporarily inbuilding No. 2 where Cole was working, he thought he saw Cole bypass the coolingrack again.He sought out Foreman Sweigard in an adjoining building and told himabout this, then decided to return and watch Cole, since Houdek had completed hiswork and normally would be off duty.He concealed himself behind some card-board cartons 30 or 40 feet from Cole and watched Cole for about a half hour.For about the first 15 minutes-during which period Cole's group leader was in thearea-Cole's performance was perfect.Then the group leader left the area andCole thereafter changed his procedure.After trimming a part, he would lay itdown, throw his knife into a nearby carton, retrieve the knife, take out anotherpart from the press, trim it,punch holes in two or three parts at a time, and placeall of them in the carton without attempting to use the cooling rack.On one occa-sion while Houdek was thus watching, Cole's knife bounced off the box at which hewas throwing it and the press stood open while Cole retrieved the knife.Houdekthen informed Foreman Sweigard of what he had observed and both of themapproached Cole.Sweigard asked Cole why he had been throwing the knife andCole denied that he had done so. Sweigard also asked Cole how many parts hehad put in the carton without first placing them on the cooling rack.Cole deniedthat he had failed to use the rack.Houdek then instructed Sweigard to shut off thepress.Sweigard did so and sent Cole home.As Houdek was leaving the building,he looked back and saw Cole talking to employee Sheets who worked near Cole'smachine.After Cole left, Houdek asked Sheets what Cole had said. Sheets repliedthat he had seen nothing.Houdek then asked, "Well, you saw him throwing theknife didn't you?", and Sheets replied that he had not.Thereupon, Houdek toldSheets, "Well, look, don't get yourself into trouble.You have been a good employee.You do good work. If you are asked about this again, just tell the truth." 13 Fore-man Sweigard's account of his part in the January 10 events accords with that ofHoudek.He further testified, as had Cole, that upon sending Cole home he askedCole to report back the next morning which was on Saturday and that Cole repliedthat he would report on Monday instead. I credit the account of Sweigard andHoudek.On January 13 when Cole reported to the plant, he was sent to President Nickless'office and discharged by Nickless and Smith.During the interview they handed"Foreman Sweigard was not present.He and other foremen apparently do not attendthe supervisors'meetings.12The above findings are based upon the credited testimony of Nickless,corroborated inpart by the testimony of Honsberger and Houdek.is Sheets,called as a witness by the General Counsel, testified in substantial corrobora-tion of both Cole and Houdek as to what each said to him and as to what be replied.Hefurther testified that he had not in fact seen Cole throw his knife. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDCole a warning slip which Honsberger had made out on January 8, Nickless explain-ing that he had not had an opportunity to give it to Cole sooner.14Nickless andSmith then reviewed the events of January 8 and January 10, charged Cole withfailing to follow prescribed operating procedure, with throwing his knife at a boxof pellets and with lying about doing those-things when accused by his supervisors.Cole denied that he had lied and denied that he had done the things he was accused,of doing.After a charge had been filed alleging that Cole's discharge was discriminatorilymotivated, Respondent sent a letter to the Board's Regional Office listing the fol-lowing four reasons for Cole's discharge. (1) Repeatedly refusing to do his workas instructed; (2) horseplay resulting in damage to company property and endan-gering another employee; (3) making false statements; and (4) attempting to intimi-date fellow employee into making a false statement in his behalf.At the hearingNickless explained that (1) referred to Cole's failure to use the cooling fixture asdirected; (2) referred to his throwing the knife at a box containing pellets in theproximity of employee Sheets who would have been injured if the knife had beencarelessly aimed; 15 (3) referred to Cole's denials that he had done the things hissupervisors observed him doing; and (4) referred to Cole's questioning of employeeSheets on January 10 as to whether Sheets had seen him throwing his knife.16Despite Nickless' tendency to exaggerate Cole's shortcomings and to enumerate allincidentswhich could possibly have justified a discharge-thereby confusing theissue as to what actually motivated the decision to discharge Cole17-I am convincedfrom all the evidence that the motivating reason was Cole's denial that he had donethe things which Respondent's supervisors saw him do and his persistence, when hisgroup leader and supervisors were out of sight, in failing to follow Respondent'sestablished procedures as he had been expressly instructed to do.Thus, Nicklesstestified that at the January 10 meeting of management representatives, while Cole'sconduct was being discussed, "So many people were so incensed about the fact thathe stood there and lied to them [Honsberger and Sweigard] about something they hadseen with their own eyes."Vice President Smith even insisted at the hearing thatCole was discharged for lying.And Cole, himself, in testifying about his dischargeinterview, stated that Nickless "stressed the point" that Cole had lied.I have no doubt, as Respondent contends, that it considered the use of its coolingfixture important.As was explained, its use had a twofold purpose. In the firstplace, hanging each part on the rack by inserting the two holes in each part on twoprongs of the rack helped insure against a failure of the operator to properly punchthe holes; and, in the second place, permitting each part to be cooled before being14Under "Remarks" on the warning notice was written, "Violations for not followingcorrect operating procedure on #38 shroud. 1 Not following instructions2Knowingcorrect procedure3Lied "Two other warning slips, made out and signed by Sweigard on January 8 and 10,respectively, were introduced in evidence but they were apparently not shown to Cole atthis interview or prior to his discharge.16None of the pellets in the box were shown to have been damaged and Respondent doesnot contend that the box had any substantial value.Moreover, it was shown at the hear-ing that employee Austin who worked on the shift preceding Cole's had thrown his knifeinto the box a number of timesIle confessed to this after hearing that Cole had beendischarged and that one of the reasons assigned was Cole's knife-throwing.Austin wasmerely scolded for this offense and was not even given a written reprimandRespondent'srepresentatives conceded at the hearing that the knife-throwing was not an importantconsideration in the decision to discharge Cole.16Although Houdek may well have believed that Cole was attempting to solicit Sheets'aid by inducing him to deny that he had seen Cole throw his knife, I find no basis forconcluding that Cole was attempting to intimidate Sheets.17 In addition to the reasons enumerated above, Nickless testified that in discussing whatwas to be done about Cole, Cole's entire record was considered, including the fact that Colehad threatened one employee that "he would break his neck if he didn't get the cardback " The employee, Bunion, testified that in November 1963, after returning to Cole.an unsigned union card which Cole had given to him, Cole threatened to break his neckifbe went "to the office" about the matter. Bunion, testified, however, that he did notinform Respondent about this incident until he and other employees were called intoNickless' office after Cole's discharge and questioned about whether they had had any dis-agreements with ColeAccordingly, this incident, while forming the basis for an objectionwhich Respondent filed to the election, could not have contributed to Respondent's decisionto discharge Cole MILLINGTON MFG. CORP.117placed in the packing box reduced the chance of residual heat building up in the boxand shrinking the parts.Although no evidence was adduced that any of the partsplaced in the packing box by Cole on January 8 or January 10 were in fact defective,and it may be that non. were, Respondent had a right to expect Cole to follow itsprescribed procedures.Because Cole normally worked as a group leader, with theresponsibility of seeing that other operators followed proper procedures, it is under-standable that Respondent would take seriously Cole's failure to follow those proce-dures himself.It is likewise understandable that Respondent would expect anddemand honesty and, frankness of an employee holding as responsible a position asthat held by Cole, and that his denial that he had engaged in the conduct observedby management representatives would be considered unforgivable.The fact thatRespondent knew of Cole's prominence in the union movement, that it strongly dis-approved of the Union, and that it had used unlawfully coercive means to combatthe Union, should not, under the circumstances, be regarded as warranting an infer-ence that Cole's discharge was discriminatorily motivated. If anything, these factorsappeared to have prevented Respondent from acting precipitately, as some of itsmanagement representatives recommended, after Cole's first offense on January 8.Itwas only after Cole on January 10 repeated the offense for which he had beenorally reprimanded on January 8 and again denied doing what a representative ofmanagement had seen him do that Respondent took the disciplinary step which ithad contemplated taking as a result of Cole's January 8 conduct. I am not convincedthat Respondent's discharge of Cole on January 13 was motivated by his union mem-bership or activities.IV. THE REMEDYIt having been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act, my Recommended Order will require it tocease and desist therefrom and to take the conventional type of affirmative actiondesigned to effectuate the policies of the Act.Among other things, Respondent willbe required to cease and desist from announcing, putting into effect or promisingeconomic benefits to its employees to induce them to abandon or refrain from joiningthe Union.However, nothing herein shall be construed as requiring Respondent tovary or abandon any economic benefit or teim or condition of employment whichit has heretofore established.CONCLUSIONS OF LAW1.By announcing and putting into effect paid holidays and promising other eco-nomic benefits to induce employees to abandon or refrain from joining the Union,by threatening reprisals should the employees select the Union as their bargainingrepresentative, by coercively interrogating its employees concerning their union sym-pathies, membership, and activities, and by intentionally creating the impression thatitwas keeping union meetings under surveillance, Respondent has interfered with,restrained, and coerced its employees in the exercise of their rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1).2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.3.The General Counsel has failed to establish by a preponderance of the credibleevidence that Respondent discriminatorily demoted or discharged employee LarryCole in violation of Section 8 (a) (3) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby ordered that Respondent,MillingtonMfg. Corp., its officers,agents, successors,and assigns,shall:1.Cease and desist from(a)Announcing, putting into effect, or promisingeconomicbenefits todiscourageemployees from joining or supportingInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization; provided, however, that nothing herein shall be construedas requiring Respondent to vary or abandon any economic benefit or any term orcondition of employment which it has heretofore established.(b)Threatening employees with loss of jobs or work or with otherreprisalsbecause of their selection of the Unionas their bargainingrepresentative.(c)Coercivelyinterrogatingemployeesin regard to their union membership,sympathies, or activities.(d) Engaging in conductdesigned to create the impressionthatit is keeping unionmeetings undersurveillance. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) In any like or related manner interfering with,restraining,or coercing employ-ees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its plant in Upper Sandusky,Ohio, copies of the attached noticemarked"Appendix."18Copies of such notice,to be furnished by the Regional Direc-tor for Region 8, shall,after being duly signed by an authorized representative ofRespondent,be posted immediately upon receipt thereof,and be maintained by itfor a period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced,or coveredby any other material.(b)Notify the Regional Director for Region 8, in writing,within 20 days fromthe date of the receipt of this Recommended Order, what steps the Respondent hastaken to comply herewith.19The complaint,insofar as it alleges that Respondent violated Section 8(a)(3) ofthe Act,is hereby dismissed.18In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order".19 If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 8, in writing,within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT announce,put into effect,or promise economic benefits to dis-courage our employees from selecting International Union,United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO, or anyother union to represent them; provided,however,that nothing herein requiresus to vary or abandon any economic benefit or any term or condition of employ-ment which has heretofore been established.WE WILL NOT threaten our employees with loss of jobs or work because oftheir selection of the Union as their bargaining representative.WE WILL NOT interrogate our employees regarding their union membership,sympathies,or activities in a manner violative of Section 8(a)(1) of the Act.WE WILL NOT engage in conduct designed to create the impression that weare keeping unioh meetings under surveillance.WE WILLNOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their rights guaranteed under Section 7 of theAct.All our employees are free to become or remain,or refrain from becoming orremaining,members of International Union,United Automobile,Aerospace andAgricultural Implement Workers of America,AFL-CIO, or any other labor organi-zation,except to the extent that this right may be affected by an agreement author-ized by Section 8(a) (3) of the Act.MILLINOTON MFG. CORP.,Employer.Dated -------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and m»st not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720 Bulk-ley Building,1501 Euclid Avenue,Cleveland,Ohio,Telephone No. Main 1-4465,if they have any questions concerning this notice or compliance with its provisions.